Exhibit 10.47

DATED 6th November 2006

Chiltern House Business Centre [Licensor]

and

Synplicity Europe Limited [Licensee]

LICENCE FOR USE

of Designated Space being Office Suite 1C

(subject to variation as provided in this Agreement)

at Chiltern House Business Centre

PARTICULARS

 

Date of Licence

   :    6th November 2006

Licensor

   :    Chiltern House Business Centre, Company No. 3163096 whose registered
office is at Chiltern House, 45 Station Road, Henley on Thames, Oxon, RG9 1AT

Licensee

     

Company Title

   :    Synplicity Europe Limited

Registered Office

   :    Carmelite, 50 Victoria Embankment, Blackfriars, London, EC4Y 0DX

Company Registration No

   :    3601855

Period of this Licence

   :    36 months       Commencing 1st January 2007       Expiring 31st December
2009

Licence Fee

   :    The licence fee will be £2,917 exclusive per calendar month for the
first year of the licence, £4,083 exclusive per calendar month for the second
year and £3,500 exclusive per calendar month for the third

 

1



--------------------------------------------------------------------------------

          year [or such other amount as the Licensor may in its absolute
discretion determine on one calendar months’ notice in writing
to the Licensor]. The first payment of the Licence Fee (and
Valued Added Tax) in respect of the period commencing on
1st January 2007 and expiring on 31st December 2009 to be
paid no later than the 1st January 2007. Deposit    :    £7,000 to be paid on
the date hereof. Facilities    :   

Use of desk and office furniture in the Designated Space on the first floor of
Chiltern House Business Centre

(“the Building”) (or such rooms as may be substituted therefore under the
provision of clause 6) the Facilities being available 24 hours per day on a 7
day week basis.

 

2



--------------------------------------------------------------------------------

THIS LICENCE is made the 6th day of November 2006

BETWEEN:

The Licensor            Chiltern House Business Centre Limited

AND

The Licensee            Synplicity Europe Limited

TERMS OF LICENCE

 

1 PARTICULARS

The terms set out in the preceding Particulars shall have the meanings therein
ascribed to them in this Licence and shall form part of this Licence.

 

2 LICENCE FEE

The Licensee shall pay to the Licensor during the Period of this Licence monthly
in advance on the first day of each month the Licence Fee together with Value
Added Tax at the rate then prevailing and without making any deductions or set
offs.

 

3 DEPOSIT

The Licensee shall pay to the Licensor on the signing hereof the Deposit which
shall be repaid to the Licensee after the termination of this Licence when the
Licensor has received final invoice pertaining to the telephones used by the
Licensee and any other services provided by the Licensor and when the Licensee
has returned all keys and passes but the repayment of the Deposit shall be
subject to deduction of any sums owing by the Licensee under or by reason of any
breach of this Licence including (without limitation) a deduction in respect of
the cost incurred by the Licensor in the removing (and where appropriate)
storing any furniture or other items left by the Licensee in or upon the
Designated Space or the Building at the expiration of this Licence. No interest
is payable on the Deposit by the Licensor.

 

1



--------------------------------------------------------------------------------

4 SERVICES

 

4.1 In consideration of the payment of the Licence Fee the Licensor shall during
the Period of this Licence provide at all times: -

 

  4.1.1 the Facilities

 

  4.1.2 lighting and supply of electricity

 

  4.1.3 reasonable repair and maintenance of the Building and cleaning of the
Designated Space

 

  4.1.4 kitchen and toilet facilities for common use

 

  4.1.5 the right to use the telephones in the Office Suite subject to payment
of the costs actually incurred

 

  4.1.6 payment of all rates and other outgoings in respect of the Office Suite
save as otherwise mentioned

and shall also provide during normal weekday business hours (8.45 am to 5.45 pm)
or such other reduced hours as the Licensor may direct during public holiday
periods and between Christmas and the New Year:-

 

  4.1.7 heating and air conditioning

 

  4.1.8 staffed reception

 

  4.1.9 telephone answering facilities

 

4.2 The Licensor shall not be liable for failure to supply any of the services
where the failure is due to cause beyond the reasonable control of the Licensor
or during any period of any necessary maintenance repair or renewal.

 

5 LICENSEE’S OBLIGATIONS

The Licensee shall during the Period of this Licence:

 

5.1 use the Designated Space and all furniture and equipment therein in a
reasonable manner so as not to cause damage to the same

 

2



--------------------------------------------------------------------------------

5.2 and observe the rules set out in the schedule hereto

 

5.3 indemnify the Licensor in respect of any loss or damage (other than loss of
profit or other consequential loss) suffered by the Licensor either directly or
indirectly as a result of any breach of this clause, clause 5.1 clause 5.2 or
clause 5.4 by the Licensee.

 

5.4 comply with such regulations (whether in addition or substitution to those
set out in the schedule) as the Licensor shall from time to time make concerning
the Designated Space the Building or the use of any of the facilities or
services

 

5.5 pay the Licensor forthwith upon being invoiced charges at the appropriate
rate in respect of all telephone calls made by the Licensee and all other extra
services provided either by the Licensor or (where the Licensor is initially
responsible for the cost) by any other licensee at the Licensee’s request
including photocopying refreshments storage and secretarial services (together
with any Value Added Tax that may be payable). The appropriate rate may be
varied at any time by the Licensor by a notice to this effect posted on the
Licensor’s notice board within the Building].

 

5.6 be responsible for the health and welfare of its staff and visitors.

 

5.7 not to cause any nuisance annoyance or interference to any other occupier of
the Building

 

5.8 comply with any requirements of the Fire Officer and insurers in respect of
the use of the Designated Space and/or the Building

 

6 SUBSTITUTION

The Licensor shall be entitled at any time to substitute for the Designated
Space any reasonably comparable office suite [in the Building] and the Licensee
shall not object to such substitution taking place.

 

7 ACCESS

The Licensor shall have access to the Designated Space at all times for all
purposes including (without limitation) for the purpose of showing the
Designated Space to prospective licensees with the intent that the Licensee
shall not be entitled to exclusive occupation of the Designated Space as against
the Licensor.

 

3



--------------------------------------------------------------------------------

8 TERMINATION

 

8.1 The Licensor shall be entitled to terminate this Licence at any time if:

 

  8.1.1 the Licensee shall fail to pay any sum or part thereof payable under
this Licence on the due date.

 

  8.1.2 the Licensee shall fail to observe or perform any of the Licensee’s
obligations herein.

 

  8.1.3 the Building or any part of it is damaged or destroyed by any risk
normally covered by a landlord’s comprehensive insurance policy in which event
any part of the licence fee paid in respect of a period after termination shall
be refunded to the Licensee.

 

  8.1.4 the Licensee becomes bankrupt (if an individual) or insolvent (if a
company) has an administration order made against it or a Receiver appointed or
enters into compulsory and voluntary liquidation or makes any arrangement on
composition with its creditors or has distress levied upon its goods in the
Building.

 

8.2 In the event of the Building or the access to it being damaged or destroyed
by any risk normally covered by a Landlord’s comprehensive insurance policy (the
policy not having been vitiated by the act or default of the Licensee) so that
the Licensee cannot have reasonable use and enjoyment of the facilities (whether
in the Office Suite or any other office suite which the Licensor is able to
offer in substitution) the Licensee may terminate this Licence and any part of
the Licence fee paid in respect of a period after such termination shall be
refunded to the Licensee.

 

8.3 It is agreed that there will be a mutual break clause at 24 months. Three
months written notice must be given for either party to exercise the break at
this point.

 

8.4 Any termination of this Licence by effluxion of time or otherwise shall be
without prejudice to any rights of the Licensor in respect of any sums due from
the Licensee.

 

4



--------------------------------------------------------------------------------

9 LICENCE

This Licence is personal to the Licensee and is not capable of assignment nor
shall the Licensee share the use of the Designated Space or allow the same to be
used except by the Licensee in person or by employees of the Licensee. Nothing
contained herein shall have the effect of creating a lease or tenancy or confer
on the Licensee any estate or right outside the terms of this Licence nor any
security of tenure.

 

10 NOTICE

Any notice by the Licensor to the Licensee under this Licence shall be deemed
sufficiently served if left in the Designated Space.

 

11 EMPLOYEES

Any act or omission on the part of any employee of a Licensee shall be deemed to
be the act or omission of the Licensee.

 

12 JOINT AND SEVERAL

Where two or more persons constitute the Licensee all rights and obligations
shall be joint and several.

 

13 LOSS OR DAMAGE

The Licensor shall not in any circumstances incur any liability in respect of
loss or damage however caused in respect of any property of the Licensee kept in
the Designated Space or in any part of the Building save where the same shall
have been insured against by the Licensor.

 

14 INTEREST

Any sum due from the Licensee to the Licensor shall carry interest at 4% above
the base rate of HSBC Bank plc from time to time.

 

15 LIABILITY

Liability for damage caused by failure of the Licensor or its employees to
deliver or pass on any package or message shall be limited to a maximum £10.

 

5



--------------------------------------------------------------------------------

16 VACATION

Upon termination of this Licence the Licensee shall forthwith vacate the
Designated Space and will return all keys and passes and will have no further
rights to enter the Building.

 

17 INSURANCE

It is at all times the responsibility of the Licensee to insure any personal
effects or belongings and to arrange and keep in force all public and employers’
liability cover.

 

18 USE

The Licensee shall not use the Designated Space for any purpose other than as
offices.

THE SCHEDULE

The Rules

 

1 Not to obstruct the stairs passages or lifts or other common parts of the
Building and not to bring in or take out of the Building between the hours of
8.45am and 5.45pm] any items of a bulky nature.

 

2 Not to overload the lifts.

 

3 Not to display any poster advertisements or signs in the Designated Space or
in other offices or on any furniture or equipment so as to be seen from outside
the designated space.

 

4 Forthwith to notify the Licensor in writing of any damage to the Designated
Space and/or the Building.

 

5 Not to alter the Designated Space or carry out any works relating to the
Designated Space or move any fire extinguishers unless they are required in any
emergency.

 

6



--------------------------------------------------------------------------------

6 Not to sleep in the Designated Space or bring any animals into the Building or
to use the Designated Space and/or the Building for immoral dangerous or
offensive purposes or so as to cause nuisance or disturbance to any other
occupier of the Building.

 

7 Not to bring any office furniture or electrical appliances into the Designated
Spaces save as may be permitted in writing by the Licensor.

 

8 Not to install or connect any computer modem or facsimile line save as may be
permitted in writing by the Licensor.

 

9 Not to overload the electrical outlets serving the Building and/or the
Designated Space.

 

10 Not to use the address of the Building in any advertisement direct mail
solicitation or circular without the prior written consent of the Licensor.

 

11 Not to do anything that might bring the Building into disrepute.

 

12 Not to cook or reheat any food within the Office Suite nor within the
communal ground floor kitchen area.

 

13 To comply with the Licensor’s requirements as to security as notified from
time to time.

 

14 Not to do anything which would or might cause any policy of insurance in
respect of the Building to become void or voidable in whole or in part or which
may cause an increase in the insurance premiums and in particular not to keep
any dangerous or hazardous or inflammable materials in the Designated Space.

 

7



--------------------------------------------------------------------------------

SIGNED on behalf of the Licensor           [Emma Lawrenson - Director]   

/s/ Emma Lawrenson

   in the presence of:       Mark John Heyburn   

/s/ Mark John Heyburn

   9 Bridge Street       Walton On Thames       Surrey KT 121AE      

 

SIGNED on behalf of the Licensee by   

/s/ Gary Meyers

     Name (print)    Gary Meyers    its duly authorised representative in the
presence of:      

 

Signature of Witness  

/s/ Penny Miller

   Name of Witness   Penny Miller Address   600 West California Ave   Sunnyvale,
CA 94086 Occupation   Corporate Service Manager

 

8